          Case 1:18-cr-10436-PBS Document 74 Filed 07/20/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )                Criminal No. 1:18-cr-10436-PBS
                                    )
v.                                  )
                                    )
AHMEDELHADI YASSIN                  )
SERAGELDIN,                         )
a/k/a AHMED SERAGELDIN,             )
       Defendant.                   )
                                    )
____________________________________)


                      GOVERNMENT’S NOTICE RE SENTENCING

       Pursuant to the Court’s sentencing procedures order dated December 13, 2019 (Dkt. #

64), the United States hereby notifies the Court that (a) the United States is not moving for a de-

parture from the applicable guideline range or a non-guideline sentence, (b) the United States

does not contend that there are any further legal questions not adequately addressed in the

presentence report, and (c) there are no factual issues that require an evidentiary hearing. The

United States still anticipates that a representative of the Navy intends to make an oral victim

impact statement at the sentencing hearing.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                              By:    /s/ Scott L. Garland
                                                     SCOTT L. GARLAND
                                                     Assistant U.S. Attorney

                                              Dated: July 20, 2020
          Case 1:18-cr-10436-PBS Document 74 Filed 07/20/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronical-
ly to the registered participants as identified on the Notice of Electronic Filing and paper copies
will be sent to those indicated as non-registered participants on July 20, 2020.

                                                     /s/ Scott L. Garland
                                                     Scott L. Garland
                                                     Assistant U.S. Attorney




                                                2
